...:,...._.,......,,,,:„i&^.-i^j^^i!S^t^ifa^^'^>j^f^f<^                ^^'fi#^^ft^.^^i.^y^;i5,:ipd«t^»j-4?'•




Appeal Ordered Withdrawn and Opinion issued November 16,1999
                                                                                                                             Wifi




                                                                                  In The

                                                          Court nf Appeals
                                                 Jfiftty Utatntt of Gtexaa at Dallas
                                                                           No. 05-99-01632-CR
                                                                           No. 05-99-01633-CR



                                                               MORRIS WAYNE PRICE, Appellant

                                                                                   V.


                                                                        STATE OF TEXAS, Appellee


                                                           On Appeal from the 195th District Court
                                                                           Dallas County, Texas
                                      Trial Court Cause No. F94-35504-N & F92-04612-N



                                                                        OPINION PER CURIAM

                       Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                                                 PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                      Fifth Court of Appeals
                                    Case Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 11/16/1999


                      Case Number: 05-99-01633-CR     Date Filed: 09/29/1999

Style: Price, Morris Wayne
      v.

      The State of Texas


Trial Judge:
Trial Court Reporter:
Trial Court:          195TH DISTRICT COURT Trial County: DALLAS

APP   Bill Ashe
      ATT 001373600
      8111 Preston Road
      Suite 600
      Dallas, Tx 75225
      Phone       /   -
      Fax     /   -


STA   William T. (Bill) Hill, Jr.
      ATT 009669000
      ATTN: APPELLATE SECTION
      Frank Crowley Courts Bldg., 10th FL
      133 N. Industrial Blvd. LB 19
      Dallas, TX 75207
      Phone 214/653-3845
      Fax